DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1) mature BDNF, 2) spacer SEQ ID Nos. 5 (DNA) and 6 (protein), 3) TrkB SEQ ID Nos. 9 (protein) and 10 (DNA), 4) BDNF SEQ ID No. 19 (DNA) and 18 (protein), 5) signal peptide of SEQ ID Nos. 22 and 23, 6) SEQ ID No. 108 and 7) Alzheimer’s disease in the reply filed on 3-16-22 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden for the examiner to search and examine all of the claims.  This is not found persuasive because they represent different nucleic acid sequences or amino acid sequences that differ in their chemical structures and biological functions.  They also represent different neurodegenerative disorders that differ from each other physiologically and pathologically, and they are drawn to different scientific considerations and need to be considered individually.  These species require separate search and considerations and therefore there is serious burden for examiner to search and examine all of the species and claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14, 16, 23 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3-16-22.  Claims 14, 16, 23 and 28-29 read on non-elected species.  Therefore, claims 14, 16, 23 and 28-29 will NOT be examined.

Applicant’s amendment filed on 9-24-19 has been entered.  Claims 1, 4, 6-8, 12-14, 16-17, 20-24, 26-30, 32-33 and 35-37 have been amended.  Claims 2-3, 5, 9-11, 15, 18-19, 25, 31, 34 and 38 have been canceled.  Claims 1, 4, 6-8, 12-14, 16-17, 20-24, 26-30, 32-33 and 35-37 are pending.
Claims 1, 4, 6-8, 12-13, 17, 20-22, 24, 26-27, 30, 32-33 and 35-37 and species 1) mature BDNF, 2) spacer SEQ ID Nos. 5 (DNA) and 6 (protein), 3) TrkB SEQ ID Nos. 9 (protein) and 10 (DNA), 4) BDNF SEQ ID No. 19 (DNA) and 18 (protein), 5) signal peptide of SEQ ID Nos. 22 and 23, 6) SEQ ID No. 108 and 7) Alzheimer’s disease are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-24-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 20 is objected to because of the following informalities:  The phrase “wherein the or each tyrosine residue” appears to have a typographical error.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 4 of claim 7, there is the phrase “or (ii) an amino acid”.  However, there is no “(i)” before the phrase “or (ii) an amino acid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 12-13, 17, 20-22, 24, 26-27, 30, 32-33 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “BDNF” in line 6 of claim 1 is vague and renders the claim indefinite.  The term “BDNF” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “BDNF” would be remedial.  Claims 4, 6-8, 12-13, 17, 20-22, 24, 26-27, 30, 32-33 and 35-37 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “the TrkB receptor” in lines 5, 7-8 and 10 of claim 1 is vague and renders the claim indefinite.  TrkB (tyrosine kinase receptor B) itself is a receptor for BDNF.  It is unclear what would be the meaning of “TrkB receptor”.  Whether the phrase “TrkB receptor” means the TrkB itself as a receptor or it means a receptor of the TrkB, i.e. a receptor of a receptor.  If it means a receptor of the TrkB, then, it is unclear what kind of receptor is a receptor of the TrkB.  Claims 4, 6-8, 12-13, 17, 20-22, 24, 26-27, 30, 32-33 and 35-37 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “the TrkB receptor” in line 2 of claim 21 is vague and renders the claim indefinite.  TrkB (tyrosine kinase receptor B) itself is a receptor for BDNF.  It is unclear what would be the meaning of “TrkB receptor”.  Whether the phrase “TrkB receptor” means the TrkB itself as a receptor or it means a receptor of the TrkB, i.e. a receptor of a receptor.  If it means a receptor of the TrkB, then, it is unclear what kind of receptor is a receptor of the TrkB.  Claim 22 depends from claim 21 but fail to clarify the indefiniteness.
The phrase “the TrkB receptor” in line 3 of claim 27 is vague and renders the claim indefinite.  TrkB (tyrosine kinase receptor B) itself is a receptor for BDNF.  It is unclear what would be the meaning of “TrkB receptor”.  Whether the phrase “TrkB receptor” means the TrkB itself as a receptor or it means a receptor of the TrkB, i.e. a receptor of a receptor.  If it means a receptor of the TrkB, then, it is unclear what kind of receptor is a receptor of the TrkB.  
The phrase “tyrosine residues at positions 516, 701, 705, 706 and/or 816 of SEQ ID No. 9” in lines 3-7of claim 17 is vague and renders the claim indefinite.  It is unclear whether “816” is intended to be part of the “one or more”, “at least two, three, or four” or “all five” as recited in the claim.  Claim 20-22 depend from claim 17 but fail to clarify the indefiniteness.

Claim 1 recites the limitation "the TrkB receptor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites TrkB before the 1st appearance of the phrase “the TrkB receptor”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 12-13, 17, 20-22, 24, 26-27, 30, 32-33 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for intravitreal injection of QTA020V vector to impart significant neuroprotective efficacy on retinal ganglion cell survival following optic nerve crush in the mouse versus control animals treated with rAAV-CAG-eGFP vector, does not reasonably provide enablement for treating, preventing or ameliorating various neurodegenerative disorders at different locations in a subject by administering the claimed recombinant vector encoding TrkB and BDNF having a signal peptide under the control of a promoter to said subject via various administration routes so as to ameliorate the pathological symptoms of the various neurodegenerative disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1, 4, 6-8, 12-13, 17, 20-22, 24, 26-27, 30, 32-33 and 35-37 are directed to a method of treating, preventing or ameliorating a neurodegenerative disorder in a subject by administering to the subject a recombinant vector comprising a genetic construct comprising a promoter operably linked to a first coding sequence encoding the tyrosine kinase receptor B (TrkB), and a second coding sequence encoding an agonist of the TrkB receptor, wherein the agonist is a mature BDNF (elected species), wherein the second coding sequence comprises a nucleotide sequence encoding a signal peptide, and the genetic construct comprises a spacer sequence disposed between the first and second coding sequences, which spacer sequence encodes a peptide spacer to be digested to thereby produce the TrkB receptor and agonist as separate molecules.  Claim 4 specifies the promoter is the human synapsin 1 or the CAG promoter.  Claim 6 specifies the spacer sequence comprises and encodes a viral peptide spacer sequence, optionally a viral 2A peptide spacer sequence.  Claim 7 specifies the peptide spacer sequence comprises an amino acid sequence as set out in SEQ ID No. 6, or a fragment or variant with at least 65% sequence identity to SEQ ID No. 6 (elected species).  Claim 8 specifies the spacer sequence comprises a nucleotide sequence as set out in SEQ ID No. 5, or a fragment or variant thereof with at least 65% sequence identity to SEQ ID NO. 5 (elected species).  Claim 12 specifies the first coding sequence comprises a nucleotide sequence encoding the human canonical isoform of TrkB comprising an amino acid sequence as set out in SEQ ID No. 9, or a fragment or variant at least 65% identity to SEQ ID No. 9 (elected species).  Claim 13 specifies the first coding sequence comprises a nucleotide sequence as set out in SEQ ID No. 10, or a fragment or variant with at least 65% identity to SEQ ID No. 10 (elected species).  Claim 17 specifies the first coding sequence encoding an amino acid sequence as set out in SEQ ID No. 9, wherein one or more tyrosine residue at position 516, 701, 705, 706 and/or 816 of SEQ ID NO. 9 is modified to a different amino acid residue, optionally at least two, three, or four or all five tyrosine residues are modified to a different amino acid residue.  Claim 20 specifies each tyrosine residue is modified to a glutamic acid.  Claim 21 specifies the modified form of the TrkB receptor comprises an amino acid sequence as set out in SEQ ID No. 13, or a fragment or variant with at least 65% identity to SEQ ID No. 13.  Claim 22 specifies the first coding sequence comprises a nucleotide sequence as set out in SEQ ID No. 14, or a fragment or variant with at least 65% identity to SEQ ID No. 14.  Claim 24 specifies the second coding sequence comprises a nucleotide sequence encoding mature BDNF comprising an amino acid sequence as set out in SEQ ID No. 18 or at least 65% identical to SEQ ID No. 18.  Claim 26 specifies the second coding sequence comprises a nucleotide sequence as set out in SEQ ID NO. 19 or at least 65% identical to SEQ ID No. 19.  Claim 27 specifies the second coding sequence comprises a nucleotide sequence encoding a signal peptide for the agonist of the TrkB receptor, optionally for BDNF.  Claim 30 specifies the second coding sequence comprises a nucleotide sequence encoding a signal peptide as set out in SEQ ID No. 23 or an amino acid sequence set out in SEQ ID No. 22 (elected species).  Claim 32 specifies the construct comprises a nucleotide sequence as set out in SEQ ID No. 108 or at least 65% identical to SEQ ID No. 108 (elected species).  Claims 33 and 35 specify the vector is a recombinant AAV (rAAV) vector and the rAAV is serotype 2, respectively.  Claim 36 specifies the neurodegenerative disorder is Alzheimer’s disease (elected species).  Claim 37 specifies the neurodegenerative disorder is Alzheimer’s disease, optionally Tau phosphorylation in neurons is reduced.

Nature of the invention: 
A method of treating, preventing or ameliorating a neurodegenerative disorder in a subject by administering to the subject a recombinant vector comprising a genetic construct comprising a promoter operably linked to a first coding sequence encoding the tyrosine kinase receptor B (TrkB), and a second coding sequence encoding an agonist of the TrkB receptor, wherein the agonist is a mature BDNF (elected species), wherein the second coding sequence comprises a nucleotide sequence encoding a signal peptide, and the genetic construct comprises a spacer sequence disposed between the first and second coding sequences, which spacer sequence encodes a peptide spacer to be digested to thereby produce the TrkB receptor and agonist as separate molecules.

The state of the prior art: 
The state of the art of treating, preventing or ameliorating a neurodegenerative disorder in a subject by administering the claimed recombinant vector encoding TrkB and BDNF having a signal peptide under the control of a promoter to said subject via various administration routes so as to ameliorate the pathological symptoms of the various neurodegenerative disorders was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass a method of treating, preventing or ameliorating various neurodegenerative disorders in a subject by administering the claimed recombinant vector encoding TrkB and BDNF having a signal peptide under the control of a promoter to said subject via various administration routes so as to ameliorate the pathological symptoms of the various neurodegenerative disorders, wherein the various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of QTA020V vector containing coding sequence for TrkB receptor (TrkB?) and BDNF, separated by the viral-2A peptide sequence), and intravitreal injection imparts significant neuroprotective efficacy on retinal ganglion cell survival following optic nerve crush in the mouse versus control animals treated with rAAV-CAG-eGFP vector.  The level of neuroprotection by the QTA020V vector was also greater than that provided by a vector expressing only BDNF (p. 51, Fig. 17).  QTA020V vector expressing both BDNF and TrkB significantly increased the activation of TrkB receptors and the vector results in activated phosphorylated TrkB receptors in the neuroblastoma SH-SY5Y cells (p. 52, Fig. 18C).  Mice were treated via intravitreal injection with QTA020V vector expressing both TrkB and BDNF, and in vivo data show that increased expression of TrkB and BDNF can significantly reduce Tau phosphorylation in neurons (p. 53, Fig. 20).
The specification fails to provide adequate guidance and evidence for how to treat, prevent or ameliorate various neurodegenerative disorders in a subject by administering the claimed recombinant vector encoding TrkB and BDNF having a signal peptide under the control of a promoter to said subject via various administration routes so as to ameliorate the pathological symptoms of the various neurodegenerative disorders.

The unpredictable nature of the art:
The claims encompass treating, preventing or ameliorating numerous different neurodegenerative disorders.  Dugger et al., 2017 (Cold Spring Harb Perspect Biol, 2016;9: a028035, pages 1-22) discusses pathology of neurodegenerative diseases.  “Neurodegenerative disorders are characterized by progressive loss of selectively vulnerable populations of neurons, which contrasts with select static neuronal loss because of metabolic or toxic disorders. Neurodegenerative diseases can be classified according to primary clinical features (e.g., dementia, parkinsonism, or motor neuron disease), anatomic distribution of neurodegeneration (e.g., frontotemporal degenerations, extrapyramidal disorders, or spinocerebellar degenerations), or principal molecular abnormality (e.g. Abstract).  An overview of select neurodegenerative diseases include 1) Amyloidoses: Creutzfeldt-Jakob disease (genetic, variant, sporadic, iatrogenic), Gerstmann –Stra¨ussler– Scheinker disease, Alzheimer’s disease, 2) Tauropathies: Chronic traumatic encephalopathy, Primary age-related tauopathy, Pick’s disease, Corticobasal degeneration, Argyrophilic grain disease, Aging-related tau astrogliopathy, 3) Synucleinopathies: Lewy body disorders, Multiple system atrophy, and 4) TDP-43 Proteinopathies: Frontotemporal lobar degeneration, Amyotrophic lateral sclerosis, Primary lateral sclerosis, Progressive muscular atrophy (e.g. Table 1, pages 2-3).  There are numerous different types of neurodegenerative disorders or diseases.  They have different causes of pathology and they differ physiologically and pathologically, and they have different pathological symptoms.  Treating, preventing or ameliorating of those various neurodegenerative disorders are drawn to different scientific considerations and need to be considered individually.  Although the specification discloses intravitreal injection of QTA020V vector imparts significant neuroprotective efficacy on retinal ganglion cell survival following optic nerve crush in the mouse versus control animals treated with rAAV-CAG-eGFP vector, treating an eye disease is different from treating various neurodegenerative disorders.  The specification fails to provide adequate guidance and evidence for how to treat, prevent or ameliorate various neurodegenerative disorders at different locations in a subject by administering the claimed recombinant vector encoding TrkB and BDNF having a signal peptide under the control of a promoter to said subject via various administration routes so as to ameliorate the pathological symptoms of the various neurodegenerative disorders.  There is no evidence of record that shows administration of the claimed recombinant vector to a subject via various administration routes would be able to treat, prevent or ameliorate various neurodegenerative disorders at different locations (different target sites) of a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the full scope of the invention claimed.
The state of the prior art of gene transfer or gene therapy was highly unpredictable before the effective filing date of the claimed invention.  While progress has been made for gene transfer in vivo, vector targeting to desired tissues or cells in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal escape, nuclear entry and vector unpackaging all represent barriers to transduction" (e.g. p. 447, under BOX 1).
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  The ideal vector would be cell-type specific, but the design of either non-viral or viral vectors that successfully target a specific cellular receptor has been elusive despite a great deal of effort.  To date, re-engineered viral vectors are often too large, too unstable, or otherwise unable to reach the nucleus of some cell types.  Non-viral gene delivery remains prohibitively inefficient for most therapeutic applications (e.g. p. 10, under “Scientific Hurdles”).  For viral vectors, especially adenoviral and adeno-associated viral vectors, the exposed individuals have circulating antibodies that can interfere with transduction of closely related recombinant vectors.  The control of an unanticipated immune response can be complicated by the challenge of "turning off" expression of transgene driven by constitutive, non-conditioned promoter sequence specifically designed to always be "on" (e.g. p. 11, 1st paragraph).
Further, Durymanov et al., 2018 (Frontiers in Pharmacology, Vol. 9, Article 971, p. 1-15) reports that “multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics.  Besides extracellular barriers including sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and their poor extravasation and tissue penetration in tumors, overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance, transfer of DNA cargo additionally requires translocation into the nucleus.  Better understanding of crossing membrane barrier by nucleic acid nanoformulations is essential to the improvement of current non-viral carriers” (e.g. Abstract).  Cancer gene therapy remains a significant challenge due to numerous barriers limiting delivery of gene cargo, and nanoparticles for nucleic acid delivery have to reach specific intracellular compartment, i.e. cytosol for siRNA and mRNA, and nucleus for DNA.  The importance of overcoming these generally conserved intracellular barriers is increasing as additional genetic manipulation technologies, such as CRISPR/Cas9 system, will require delivery to specific intracellular compartments to be effective and clinically relevant. (e.g. p. 1, 2nd paragraph). “Despite advantages of viral vectors in terms of gene delivery efficacy, their use may cause immune responses and severe side effects… resulting in limited and very cautious clinical use” (e.g. p. 1, last paragraph).  “Despite progress in studying mechanisms of cell transfection by non-viral vectors and elucidation of the impact of intracellular barriers on transfection efficacy, some important information is still lacking.  For instance, it is still unknown how endosomal phospholipids interact with nucleic acid nanoformulations… Additionally, clinically relevant mitosis-independent mechanisms of DNA translocation into the nuclei of cancer cells are unknown, ineffective, and not well-managed. (e.g. p. 11, right column, 4th paragraph).
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector and AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance.  Administration routes also play an important role to determine whether sufficient RNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
Further, the claims read on using a nucleotide sequence that is at least 65% identical to SEQ ID No. 5, 10, 14, 19, 23 or 108, and using a nucleotide sequence encoding an amino acid sequence that is at least 65% identical to the sequence of SEQ ID No. 6, 9, 13, 18 or 22 in the claimed recombinant vector for treating, preventing, or ameliorating various neurodegenerative disorders in a subject.  A 35% difference in nucleotide sequence can result in drastically diverse amino acid sequences or encode truncated amino acid sequence.  A 35% difference in amino acid sequence also encompasses drastically diverse amino acid sequences.  The biological function of a protein was unpredictable from mere amino acid sequence of the protein.  A substitution of a single amino acid in a protein can alter the biological function of the protein.  It was known in the art that the amino acid sequence of a polypeptide determines its structural and functional properties (including half-life), and predictability of which amino acid(s) can be removed from or added to a polypeptide’s sequence and still result in similar or higher activity or result in stabilization of the protein is extremely complex, and well outside the realm of routine experimentation.  
Bryan et al., 2013 (http://www.elsevierblogs.com/currentcomments/?p=962, Implications of protein fold switching, p. 1-4) discusses unpredictability of the protein function from protein amino acid sequence and secondary structure.  Bryan points out “while most globular proteins populate relatively homogeneous conformational ensembles under physiological conditions, significant exceptions continue to emerge. Many biological processes involve extensive re-modeling of protein conformation, including switches from disordered to ordered states. Some natural proteins can even undergo large-scale transitions from one ordered state to another involving major shifts in secondary structure, repacking of the protein core, and exposure of new surfaces.”  “The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms, demonstrating that current knowledge of protein folding physics is incomplete [4]. Our previous studies on the GA /GB system demonstrated that protein structure can be encoded by a small number of essential residues, and that a very limited subset of intra-protein interactions can tip the balance from one fold (4b+a) to another (3a) [5, 6]. These observations reveal an additional layer of complexity in protein folding. While mutations often appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.” (p. 1).  Thus, the secondary structure of protein can have major shifts from one physiological condition to another physiological condition.  The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms.  Mutations on the protein sequence may appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.
Further, Maqbool et al., 2015 (Biochemical Society Transactions, Vol. 43, No. 5, p. 1011-1017) discuss the function of the substrate-binding protein (SBP) subunit of ATP-binding cassette (ABC) transporters and reports that “subtle changes in binding-site architecture, including changes in side chains not directly involved in ligand co-ordination, can result in significant alteration of substrate range in novel and unpredictable ways” (e.g. Abstract).  When comparing YtfQ and its closest sequence and structural homologue, the D-ribopyranose-binding protein RbsB, introduction of a charge (a phenylalanine in RbsB to an arginine (Arg17) in YtfQ) results in a salt-bridge forming with Asp90, which alters its conformation such that it now points away from the binding pocket.  “The “space” created is where the extended form of the furanose sugars sits.  However, one would have great difficulty in predicting this change from sequence analysis alone.  Overall, although almost half of the binding pocket is conserved, the sugars all sit in different conformations within their respective binding pockets, making it very difficult to predict ab initio what a particular binding pocket is going to recognize beyond being a monosaccharide” (e.g. p. 1012, right column, 1st full paragraph).  Maqbool concludes that “using sequence based analysis, a protein can be placed into one of the clusters and this can give a likely prediction of the overall ‘class’ of substrate that an uncharacterized ABC transporter might recognize.  However, as we have seen, it is then currently almost impossible to make a very accurate prediction about the exact substrates that are bound” (e.g. p. 1016, left column, 1st paragraph).  Clearly, the exact type of substrate the substrate-binding protein (SBP) will bind was unpredictable from mere amino acid sequence analysis.
Cruz et al., 2017 (Methods in Molecular Biology, Vol. 1654, Chapter 5, pp. 55-75) state “protein function is a concept that can have different interpretations in different biological contexts, and the number and diversity of novel proteins identified by large-scale “omics” technologies poses increasingly new challenges” (e.g. Abstract).  “The computational annotation of protein function has therefore emerged as a problem at the forefront of computation and molecular biology.  However, prediction of function from sequence is a considerably more complex enterprise than a simple sequence database search” (e.g. p. 56, 2nd paragraph).  “If two proteins are homologous, it means that they share a common evolutionary origin, but it does not guarantee that these two proteins will have the same function”.  “Concerning about different kinds of homology, in general, functions from ancestral origin tend to be conserved more in orthologs than in paralogs, but frequently distinguishing between them is not a straightforward task and even orthologs may diverge functionally” (e.g. p. 61, 2nd paragraph).  “Further, even for unknown proteins that’s function can be determined automatically, there are many reasons that makes this a complex task: protein function can be studied from its molecular role to its metabolic or phenotypic effect in the whole cell; the experimental characterization of a protein is performed at a particular condition of temperature, pH, ligands concentration, etc., frequently given just partial description of its function; proteins are often multifunctional…; annotation errors may occur due to experiment interpretation; and protein function is generally associated to gene names, difficult to predict in diverse isoforms” (e.g. p. 71, 1st paragraph).
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence before the effective filing date of the claimed invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  There is no evidence of record that shows administration of the claimed recombinant vector comprising various nucleotide sequences encoding various variants of TrkB, BDNF, signal peptide and spacer sequences to the subject via various administration routes would be able to treat, prevent or ameliorate various neurodegenerative disorders at different locations (different target sites) of a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare the recombinant vectors comprising various nucleotide sequences encoding various variants of TrkB, BDNF, signal peptide and spacer sequences under the control of a promoter, identification of a subject having different types of neurodegenerative disorders, administration of the claimed recombinant vector expressing both TrkB and BDNF proteins to said subject via various administration routes, trial and error experimentation to determine the presence of the recombinant vector at the target cells in the subject with the recombinant vector administered via various administration routes, trial and error experimentation to determine whether sufficient TrkB and BDNF protein or its variants are expressed at the target cells in the subject, and trial and error experimentation to determine whether the pathological symptoms of various types of neurodegenerative disorders in the subject have been ameliorated by the treatment of the recombinant vector.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632